DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 06/07/2022.  Claims 1-4, 10, 18 and 21  have been canceled. Claims 5-9, 11-17, 19-20 and 22-26 have been amended.  No new claims have been added.  Therefore, claims 5-9, 11-17, 19-20 and 22-26 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112
The cancellation of claim 21 is sufficient to overcome the 112(a) rejection of claim 21.  The examine withdraws the 35 USC 112(a) rejection of claim 21. 
Claim Rejections - 35 USC § 101
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
In the remarks applicant points to amended claim 5 reciting the limitation:
providing, ...an indication of the stored value in the first asset type for display on a user interface of the second payment application along with the at least one asset recommendation for converting the stored value in the first asset type to the at least one asset recommendation, ...

Applicant argues that the displaying a user interface that gives the second user the option to change the gift of the stored value in the first asset type to one of the recommended asset types is directed toward more than any alleged abstract idea.  This is because the above limitation is not germane to the performance of a transaction.  The applicant argues that the performance of a transaction that a service is facilitating the transaction would not generate a preference profile of preferred asset types that would most likely be used by the recipient.  Applicant argues a transaction would not be that the service facilitating the transaction gives the recipient “an indication of the stored value in the first asset type for display on the user interface of the second payment application along with the at least one asset recommendation for converting the stored value in the first asset type to the at least one recommendation” so that the user can select asset type and complete the transfer in the recommended asset type.  The examiner respectfully disagrees.  A transaction is an exchange between people an action of conducting business.  The claim limitation cited above is directed toward a business deal between two parties for an exchange of assets.  The applicant admits on the record in the argument that the purpose of the limitation is “the user can select asset type and complete the transfer in the recommended asset type”.  Completing a transfer of assets is a transaction.  The rejection is maintained.
In the remarks applicant argues that the interruption of the transaction to allow the recipient to modify the transaction by choosing how they want to receive the value is not the performance of a transaction for a sender to send a value and the recipient to receive a value. The examiner respectfully disagrees the modification of the transaction is merely the modification of the business deal or sales activity, not the transaction itself.  The process still exchanges value between two parties and therefore, explicitly is directed toward the abstract concept of a transaction/sales activity.  The rejection is maintained.
In the remarks applicant points to BASCOM, arguing that like BASCOM, the current application goes beyond the performance of a transaction because of lack of preemption.  The examiner respectfully disagrees with the premise of applicant’s argument.  The claims were not rejected for preemption.
. In the remarks applicant points to BASCOM, , DDR, McRO where the courts found that applications directed toward improvement patent eligible.  Applicant states the improvement of DDR did not improve the functioning of a computer but rather provided a technical solution to a problem rooted in technology. The improvement found in McRO was providing a process to allow computers to perform functions that previously could not be performed.  The improvement found in BASCOM was a filtering process that provided a technical solution to a problem rooted in technology.   Applicant argues the current application provides an improvement by allowing the exchange value in a transfer of values between parties during the transaction rather than at some point later in time.  This process saves presentation of extra pages and serving of extra content.  The examiner respectfully disagrees with the premise of applicant’s argument.  The focus of invention is not to provide a technical process to save pages, but instead a transaction process to provide an asset to a second user they are most likely to want.  (Specification para 0015-0016).  Accordingly the current application is attempting to improve a business transaction process rather than as found in DDR, McRO and BASCOM, an improvement related to a technical process.  The rejection is maintained.
In the remarks applicant argues that the claim limitations do not preempt the abstract idea and therefore the streamlined analysis can apply.  With respect to lack of preemption, lack of preemption alone is not sufficient to provide patent eligibility. See Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015).  Furthermore, the streamlined analysis still requires the claimed subject matter to comply with Alice Step 2A and 2B analysis.  The current application fails the step 2A and 2B analysis.  The rejection is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Information Disclosure Statement
The IDS submitted 04/11/2022 and 3/02/2022 have been reviewed and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claim 11:
Claim 11 recites the limitation “ a second mobile device” is dependent upon claim 5 with also claims “a second mobile device”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear to the examiner as to whether the “a second mobile device” of claim 11 is the second mobile device of claim 5 or whether it is a different second mobile device.  For examination purposes the examiner is determining the mobile device of claim 11 to be the same mobile device of claim 5. 
In reference to Claims 22-26:
Claim 22 recites the limitation "by the payment server" in line 13 and line 20.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes the examiner is determining the “payment server” to be the system one or more processors.  
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 22 recites the limitation “a recommendation for converting the stored value in the first asset type to an alternate asset type selected from the at least one asset recommendation”, which is not a functional process but instead a suggestion for an intended use.   For examination purposes the examiner is determining the limitation to be “recommending converting stored value...”  Claims 23-26 depend upon claim 22 and contain the same deficiencies as discussed with respect to claim 22.  Therefore, claims 22-26 are rejected under 35 USC 112(b). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-9, 11-17, 19-20 and 22-26 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 5-9 and 11-12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 5 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 5 recites method steps (1) receiving asset transfer request (2) generating preference profile of asset types (3) determining asset recommendation from preference profile (4) providing display of an indication of asset type (5) receiving request to convert asset type (6) crediting stored value.  The claimed limitations which under its broadest reasonable interpretation when considered as a whole, covers performance of sales activity.  This concept is a sub-category that is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of “methods of organizing human activity”.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method process (1) receiving asset transfer request -insignificant extra solution activity of data transmission- a common business practice (2) generating preference profile of asset types – a common business practice (3) determining asset recommendation from preference profile -a common business practice  (4) providing display of an indication of asset type- insignificant extra solution activity of outputting result (5) receiving request to convert asset type- a sales activity (6) crediting stored value -sales activity.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of part, the combination of Limitations 1, 2-3 and 4 is directed toward in response to receiving a transaction request, generating a profile and determining an asset recommendation and outputting the result of the analysis– a common business practice.  The combination of limitations 1-4 and 5-6 are directed toward based on the result of the combination of steps 1-4, receiving request  for converting an asset for exchange and crediting the value- a sales activity.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claims as a whole are directed toward a sales activity.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology or improvement thereof. .  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept process of receiving, generating, determining, providing, receiving and crediting in order to perform a transaction which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea include a “payment server” to perform the functions of receiving request, providing a display via an application the results of an analysis and the server crediting stored value.  The payment server is purely functional and generic.  Nearly every payment server is capable of receiving, providing display and crediting values.  As a result, the payment server recited fails to offer meaningful limitations beyond generally linking the use of the method to a particular technical environment, that is applying the server to perform the abstract idea.  
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a payment server to perform the functions of receiving, displaying and crediting values ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving” providing display” and “crediting' ... are functions can be achieved by any general purpose computer without special programming".  The limitations generating ...profile, determining ...recommendation are not tied to any particular technology and are so high level as to be implemented manually. 
None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses: 
[0032] The term "module" refers broadly to software stored on non-transitory storage medium
(e.g., volatile or non-volatile memory for a computing device), hardware, or firmware (or any
combination thereof) modules. Modules are typically functional such that they that may generate
useful data or other output using specified input(s). A module may or may not be self-contained.
An application program (also called an application) may include one or more modules, or a
module may include one or more application programs.

[0088] Any of the steps, operations, functions, or processes described herein may be performed
or implemented by a combination of hardware and software services or services, alone or in
combination with other devices. In some examples, a service can be software that resides in
memory of a client device and/or one or more servers of a content management system and
perform one or more functions when a processor executes the software associated with the
service.... In some examples, a service can be considered a server. The memory can be a
non-transitory or transitory computer-readable medium


[0091] Devices implementing methods according to these disclosures can comprise hardware,
firmware and/or software, and can take any of a variety of form factors. Typical examples of
such form factors include servers, laptops, smart phones, small form factor personal computers,
personal digital assistants, and so on. Functionality described herein also can be embodied in
peripherals or add-in cards. Such functionality can also be implemented on a circuit board
among different chips or different processes executing in a single device, by way of further
example.

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 6-9 and 11-12 these dependent claim have also been reviewed with the same analysis as independent claim 5.  Dependent claim 6 is directed toward determining asset recommendation, determining probability map, determining recommendation based on probability- a common business practice and analyzing and organizing data- mere data manipulation. Dependent claim 7 is directed toward abstract content of recommendations.  Dependent claims 8 and 9 are directed toward debiting and crediting accounts- a common business practice.  Dependent claim 11 is directed toward sending a receipt – insignificant extra solution activity and common business practice.  Dependent claim 12 is directed toward asset types- non-functional descriptive subject matter.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 5. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 6-9 and 11-12 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 13-17 and 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory compute readable medium, as in independent Claim 13 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture instructions of claim 13 corresponds to steps of method claim 5.  Therefore, claim 13 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture instructions of claim 13 corresponds to steps of method claim 5.  Therefore, claim 13 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a non-transitory computer readable medium storing instructions that when executed by one or more processors perform the operations corresponding to the steps of claim 5–is purely functional and generic.  Manufacture claim 13 instruction corresponds to steps of method claim 5.  Therefore, claim 15 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses: 
[0032] The term "module" refers broadly to software stored on non-transitory storage medium
(e.g., volatile or non-volatile memory for a computing device), hardware, or firmware (or any
combination thereof) modules. Modules are typically functional such that they that may generate
useful data or other output using specified input(s). A module may or may not be self-contained.
An application program (also called an application) may include one or more modules, or a
module may include one or more application programs.

[0088] Any of the steps, operations, functions, or processes described herein may be performed
or implemented by a combination of hardware and software services or services, alone or in
combination with other devices. In some examples, a service can be software that resides in
memory of a client device and/or one or more servers of a content management system and
perform one or more functions when a processor executes the software associated with the
service. In some examples, a service is a program, or a collection of programs that carry out a
specific function. In some examples, a service can be considered a server. The memory can be a
non-transitory or transitory computer-readable medium.

[0089] In some examples, the computer-readable storage devices, mediums, and memories can
include a cable or wireless signal containing a bit stream and the like. However, when
mentioned, transitory computer-readable storage media are media such as energy, carrier signals,
electromagnetic waves, and signals per se.

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-17 and 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 13.  Dependent claim 14 instructions correspond to the steps of method claim 6.  Therefore, Claim 14 has been analyzed and rejected as previously discussed with respect to claim 6. Dependent claim 15 instructions correspond to the steps of method claim 7.  Therefore, Claim 15 has been analyzed and rejected as previously discussed with respect to claim 7.  Dependent claims 16 and 17 instructions correspond to the steps of method claims 8 and 9.  Therefore, Claims 16 and 17 have been analyzed and rejected as previously discussed with respect to claims 8 and 9.   Dependent claim 19 instructions correspond to the steps of method claim 11.  Therefore, Claim 19 has been analyzed and rejected as previously discussed with respect to claim 11,  Dependent claim 20 instructions correspond to the steps of method claim 12.  Therefore, Claim 20 has been analyzed and rejected as previously discussed with respect to claim 12.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 14-17 and 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 22-26:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 22 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 22 recites functional process (1) generating preference profile of asset types (2) determining asset recommendation from preference profile (3) providing display of an indication of asset type (4) a recommendation for converting (5) crediting stored value.  The claimed limitations which under its broadest reasonable interpretation when considered as a whole, covers performance of sales activity.  This concept is a sub-category that is enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of “methods of organizing human activity”.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a method process (1) generating preference profile of asset types – a common business practice (2) determining asset recommendation from preference profile -a common business practice  (3) providing display of an indication of asset type- insignificant extra solution activity of outputting result (4) a recommendation for converting asset- a business practice (5) crediting stored value -sales activity.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of part, the combination of Limitations 1, 2-3 and 4 is directed toward in response to receiving a transaction request, generating a profile and determining an asset recommendation and outputting the result of the analysis– a common business practice.  The combination of limitations 1-4 and 5-6 are directed toward based on the result of the combination of steps 1-4, a recommendation  for converting an asset for exchange and crediting the value- a sales activity.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. The claims as a whole are directed toward a sales activity.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology or improvement thereof. .  This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept process of receiving, generating, determining, providing, receiving and crediting in order to perform a transaction which is a process directed toward a business practice.      
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to perform a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional element recited in the claim beyond the abstract idea include a system comprising  a processor, a memory in communication with the processor and comprising executable instructions to perform the operations “generating ...profile”, “determining ...recommendation”, “providing...display”, “a recommendation” and “crediting ...asset”.  Nearly every system will include a processor and a memory in communication with executable instructions capable of performing the basic functions generating, determining, providing display and crediting.  As a result, none of the hardware recited  by the claim offers meaningful limitations beyond generally linking the use of the method to a particular technical environment, that is applying the server to perform the abstract idea.  
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a payment server to perform the functions of receiving, determining, displaying and crediting values ----are some of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) Absent a possible narrower construction of the terms “receiving” providing display” and “crediting' ... are functions can be achieved by any general purpose computer without special programming".  The limitations generating ...profile, determining ...recommendation are not tied to any particular technology and are so high level as to be implemented manually. 
None of these activities are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. We conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses: 
[0032] The term "module" refers broadly to software stored on non-transitory storage medium
(e.g., volatile or non-volatile memory for a computing device), hardware, or firmware (or any
combination thereof) modules. Modules are typically functional such that they that may generate
useful data or other output using specified input(s). A module may or may not be self-contained.
An application program (also called an application) may include one or more modules, or a
module may include one or more application programs.

[0088] Any of the steps, operations, functions, or processes described herein may be performed
or implemented by a combination of hardware and software services or services, alone or in
combination with other devices. In some examples, a service can be software that resides in
memory of a client device and/or one or more servers of a content management system and
perform one or more functions when a processor executes the software associated with the
service.... In some examples, a service can be considered a server. The memory can be a
non-transitory or transitory computer-readable medium


[0091] Devices implementing methods according to these disclosures can comprise hardware,
firmware and/or software, and can take any of a variety of form factors. Typical examples of
such form factors include servers, laptops, smart phones, small form factor personal computers,
personal digital assistants, and so on. Functionality described herein also can be embodied in
peripherals or add-in cards. Such functionality can also be implemented on a circuit board
among different chips or different processes executing in a single device, by way of further
example.

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 23-26 these dependent claim have also been reviewed with the same analysis as independent claim 22.  Dependent claim 23 functions correspond to the steps of method claim 6.  Therefore, Claim 23 has been analyzed and rejected as previously discussed with respect to claim 6.. Dependent claim 24 functions correspond to the steps of method claim 7.  Therefore, Claim 24 has been analyzed and rejected as previously discussed with respect to claim 7..  Dependent claims 25 and 26 correspond to the steps of method claim 8 and 9.  Therefore, Claims 25 and 26 has been analyzed and rejected as previously discussed with respect to claim 8 and 9.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 22. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 23-26 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.

Dependent claim 14 instructions correspond to the steps of method claim 6.  Therefore, Claim 14 has been analyzed and rejected as previously discussed with respect to claim 6. Dependent claim 15 instructions correspond to the steps of method claim 7.  Therefore, Claim 15 has been analyzed and rejected as previously discussed with respect to claim 7.  Dependent claims 16 and 17 instructions correspond to the steps of method claims 8 and 9.  Therefore, Claims 16 and 17 have been analyzed and rejected as previously discussed with respect to claims 8 and 9.   Dependent claim 19 instructions correspond to the steps of method claim 11.  Therefore, Claim 19 has been analyzed and rejected as previously discussed with respect to claim 11,  Dependent claim 20 instructions correspond to the steps of method claim 12.  Therefore, Claim 20 has been analyzed and rejected as previously discussed with respect to claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 8-9 and 11-12; Claims 13, 16-17 and 19-20; Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No.
2021/0182805 A1 by Benkreira et al. (Benkreira) in view of US Pub No. 2012/0215657 A1 by Compton et al. (Compton) and further in view of US Pub No.
2015/0149272 A1 by Salmon et al. (Salmon).
In reference to Claim 5:
Benkreira teaches:
(Currently Amended) A computer-implemented method ((Benkreira) in at least para 0049, para 0082), comprising:
receiving, at a payment Server a first request to transfer a stored value in a first asset type to a second user from a first user, the second user having a second user account at the payment server ((Benkreira} in at least Abstract wherein the prior art teaches wallet payment application: para 0008, para 0010, para 0015 wherein the prior at teaches a merchant account, para 0020, para 0025, pare 0051, par 0056, para 0085, para 0097, para 0124);...
providing, by the payment server and via a payment application associated with the second user account that executes on a second ... device of the second user, an indication of the stored value in the first asset type for display on a user interface of the second payment application along with the at least one asset recommendation for converting the stored value in the first asset type to the at least one asset recommendation ((Benkeira) in at least para 0011-0012 wherein the prior art teaches identifying best exchange rate, para 0062-0063, para 0065-0067 wherein the prior art teaches identifying best exchange rates for the user to choose from, para 0098-0100, para 0103, para 0114, para 0121, para 0124 wherein the prior art teaches peer to peer communication), and receiving at the payment server and form the second payment application a second request to convert the stored value in the first asset type to an alternative asset type selected from the at least one asset recommendation ((Benkeira) in at least abstract; FIG. 3B, para 0011-0012, para 0014-0015, para 0047, para 0059, para 0061-0063, para 0066, para 0079, para 0081, para 0100, para 0105-0107,para 0122, para 0153-0154, para 0164) , and crediting, by the payment server, the stored value in the alternative asset type selected from the at least one asset recommendation to the second user account ((Benkreira) in at least para 0026-0027,para 0103, para 0105, para 0165).
Although Benkreira does not explicitly cite the term “recommend”, the prior art does teach identifying best currency exchange rates for the user to choose from.  To recommend is to put forward with approval a suitable choice or course of action for a particular purpose or role.  The identify process of Benkreira is analogous to the claimed “recommendation” as the identify process puts forward with approval a suitable choice of currencies based on best exchange rates for the user to select.  Therefore, one of ordinary skill in the art would have been led to arrive at the claimed invention.  
Benkreira does not explicitly teach:
generating a preference profile of preferred asset types from an analysis of merchants and location in transaction data of the second user account; 
determining at least one asset recommendation from the preference profile, wherein the asset recommendation is an asset, other than the first asset type that is most likely to be used by the second user account; 
...second user account that executes on a second mobile device...
Compton teaches:
generating a preference profile of preferred asset types from an analysis of merchants and location in transaction data of the second user account ((Compton) in at least para 0030-0031, para 0040-0041, para 0053-0055, para 0077, para 0099); 
determining at least one asset recommendation from the preference profile, wherein the asset recommendation is an asset, other than the first asset type that is most likely to be used by the second user account ((Compton) in at least para 0040, para 0053-0054, para 0077, para 0099; Tables 1-5); 
Both Benkreira and Compton teach that transaction where one asset/currency is exchanged for another.  Compton teaches the motivation recommendations/suggestions and creating a vendor/buyer profile in order to provide information for resources and transaction information that provides the best price and/or purchasing suggestions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify tools for determining best price/options for a transaction of Benkreira to include the creation of vendor/second party profiles of Compton since Compton teaches the motivation recommendations/suggestions and creating a vendor/buyer profile in order to provide information for resources and transaction information that provides the best price and/or purchasing suggestions..  
Salmon teaches:
providing, by the payment server and via a payment application associated with the second user account that executes on a second mobile device of the second user, an indication of the stored value in the first asset type for display on a user interface of the second payment application along with the at least one asset recommendation for converting the stored value in the first asset type to the at least one asset recommendation ((Salmon) in at least abstract, para 0053, para 0078, para 0110-0111, para 0119, para 0147, para 0289, para 0335 wherein the prior art teaches prioritizing content, offers, items for sale, para 0357, para 0529)
receiving at the payment server and form the second payment application a second request to convert the stored value in the first asset type to an alternative asset type selected from the at least one asset recommendation ((Salmon) in at least FIG. 32; para 0246, para 0261-0264), 
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that in P2P transaction second payment application are utilized in order to communicate promotions and to provide reward recommendations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify details of the payment applications of Benkreira to include payment applications for second devices as taught by Salmon since Salmon teaches the motivation that in P2P transaction second payment application are utilized in order to communicate promotions and to provide reward recommendations.
Both Benkreira and Salmon teach providing recommendation to user for converting currencies.   The prior art Benkreira contained recommendation which differed from prior art Salmon.  The scope and content of the prior art Benkreira and Salmon, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous process as both provide recommendations related to currency conversion transactions.  Both Benkreira and Salmon provide design incentives or market forces which would have prompted adaptation of the target for providing recommendations.  The teaching of Benkreira and Salmon provide evidence that the differences in the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art
In reference to Claim 8:
The combination of Benkreira, Compton and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 8.
 (Currently amended) The computer-implemented method of claim 5, wherein crediting the stored valu in the alternative asset further comprises:
debiting, by the payment server, the stored value from a first user account associated with the first user ((Benkreira) in at least para 0012-0014, para 0024-0026, para 0103, para 0106-0107); and
crediting, by the payment server, the alternate asset type to the second user account reflecting a source of the transfer as the first user account((Benkreira) in at least FIG. 3C; para 0014-0015, para 0025-0027, para 0046, para 0069, para 0080, para 0107)
The prior art Benkreira differs from the claim language by the term “debit” and “credit” instead the prior art teaches “transferring” payment from user account and the transferred funds “received” for payment and therefore, included a similar or analogous debit/credit transaction process. The prior art provides design incentives or market forces which would have prompted adaptation of the transfer and receiving funds from account as the differences between the terminology of the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  
In reference to Claim 9:
The combination of Benkreira, Compton and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 9
(Currently Amended) The computer-implemented method of claim 5, wherein crediting the stored value in the alternative asset type selected from the at least one asset recommendation to the second user account (see rejection of claim 5 above)further comprises:...
debiting, by the payment server, the stored value in the alternative asset type from an alternative asset type from an alternate value account of the payment server to reflect a transfer of the stored value in the alternative asset type from the payment server to the second user account. ((Benkreira) in at least para 0012-0014, para 0024-0026, para 0103, para 0106-0107)
Benkreira does not explicitly teach:
crediting, by the payment server, the in the first asset type to a first asset type account of the payment server to reflect the transfer of the stored value in the first asset type from the first user to the payment server; and
Salmon teaches:
crediting, by the payment server, the in the first asset type to a first asset type account of the payment server to reflect the transfer of the stored value in the first asset type from the first user to the payment server ((Salmon) in at least para 0047, 
debiting, by the payment server, the one or more alternate values from an alternate value account of the payment service.((Salmon) in at least para 0061-0062, para 0069-0070, para 0110-0112)
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that reward offers can earned/credited and redeemed/debited in order to incentivize customer to transact with promoted merchants.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the point alternate value or currency transaction details of Benkreira to include the transaction process as taught by Salmon since Salmon teaches the motivation that reward offers can earned/credited and redeemed/debited in order to incentivize customer to transact with promoted merchants.
In reference to Claim 11:
The combination of Benkreira, Compton and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 11.
(Currently Amended) The computer-implemented method of claim 5 (see rejection of claim 5 above), further comprising:
sending, by the payment server, a receipt to one or more of a first payment application executing on the a mobile device and a second payment application executing on a second mobile device, wherein the receipt comprises information associated with the transfer of the stored value.((Benkeira) in at least para 0069) 
In reference to Claim 12:
The combination of Benkreira, Compton and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 12.
(Currently Amended) The computer-implemented method of claim 5 (see rejection of claim 5 above), 
wherein the first asset type and the at least one asset recommendation comprise one or more of equity, cryptocurrency, fiat currency, merchant credit, merchant discount, product discount, service discount, or any portion thereof.((Benkreira) in at least Abstract; para 0070, para 0072, para 0120, para 0122)
In reference to Claim 13:
The combination of Benkreira and Salmon discloses the limitations of independent claim 13.
The non-transitory computer readable medium claim 13 instruction correspond to the steps of method claim 5.  The additional limitations recited in claim 13 that go beyond the limitations of claim 1 include the non-transitory computer readable medium storing instruction executed by one or more processors of a payment server the server performing the instructions ((Benkreira) in at least para 0125-0126) which correspond with the steps of claim 5.   Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 5. 
In reference to Claims 16 and 25:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13 and 22.  Benkreira further discloses the limitations of dependent claims 16 and 25 respectively.
Medium claim 16 instructions and system claim 25 functions corresponds to method steps of claim 8.  Therefore, claim 16 and 25 have been analyzed and rejected as previously discussed with respect to claim 8
n reference to Claim 17 and 26:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13 and 22.  Benkreira further discloses the limitations of dependent claims 17 and 25 respectively.
Medium claim 17 instructions and system claim 26 functions corresponds to method steps of claim 9.  Therefore, claim 17 and 26 have been analyzed and rejected as previously discussed with respect to claim 9
In reference to Claims 19:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13.  Benkreira further discloses the limitations of dependent claim 19
Medium claim 19 instructions corresponds to method steps of claim 11.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 11
In reference to Claim 20:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13.  Benkreira further discloses the limitations of dependent claim 20.
Medium claim 20 instructions corresponds to method steps of claim 12.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 12
In reference to Claim 22:
The combination of Benkreira and Salmon discloses the limitations of independent claim 22.
Processing system claim 22 functions correspond to the steps of method claim 5.  The additional limitations recited in claim 22 that go beyond the limitations of claim 5 include the processing system comprising a system and a memory in communication with one or more processors comprising instructions when executed by the processor perform the instructions ((Benkreira) in at least para 0124-0126) which correspond with the steps of claim 5. Therefore, claim 22 has been analyzed and rejected as previously discussed with respect to claim 5.
Claims 6-7 with respect to claim 5 above, Claims 14-15 with respect to claim 13 above; Claims 23-24 with respect to claim 22 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0182805 A1 by Benkreira et al. (Benkreira) in view of US Pub No. 2012/0215657 A1 by Compton et al. (Compton)in view of US Pub No. 2015/0149272 A1 by Salmon et al. (Salmon), and further in view of US Pub No. 2020/0058068 A by Ghandi (Ghandi)
In reference to Claim 6:
The combination of Benkreira and Salmon discloses the limitations of dependent claim 6.  Benkreira further discloses the limitations of dependent claim 7.
 (Currently Amended) The computer-implemented method of claim 5 (see rejection of claim 5 above), wherein the determining the at least one asset recommendation from the preference profile further comprising:
Benkreira does not explicitly teach:
determining, by the payment server, a probability map indicative of the preferred asset type most correlated to the transaction activity associated with the second user account; and 
determining, by the payment server, the at least one recommendation based on the probability map.
Ghandi teaches:
determining, by the payment server, a probability map indicative of the preferred asset type most correlated to the transaction activity associated with the second user account;  ((Ghandi) in at least para 0046);
determining, by the payment server, the at least one recommendation based on the probability map. ((Ghandi) in at least para 0048); and
Both Benkreira and Ghandi teach conversion of currency to conduct transaction and both teach computing currency related information.  Ghandi teaches the motivation of provide a method for the parameter values for each of the candidate remittance transactions may include, but are not limited to, an identifier of a source currency (e.g., Canadian dollars) and a destination currency (e.g., Indian rupees or Thai baht), a remitted amount of the source currency (e.g., CA $250 or CA $200), a currently quoted exchange rate, an identifier of a source account capable of funding the remitted amount (e.g., a portion of an account number of user 101's deposit account), and an identifier of a destination account (e.g., a name of the recipient, a tokenized portion of the destination account, etc.) (Ghandi, [0095]).  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the currency conversion analysis of Benkreira to include probability/propensity analysis of the destination account currency as taught by Ghandi since Ghandi teaches the motivation of provide a method for the parameter values for each of the candidate remittance transactions may include, but are not limited to, an identifier of a source currency (e.g., Canadian dollars) and a destination currency (e.g., Indian rupees or Thai baht), a remitted amount of the source currency (e.g., CA $250 or CA $200), a currently quoted exchange rate, an identifier of a source account capable of funding the remitted amount (e.g., a portion of an account number of user 101's deposit account), and an identifier of a destination account (e.g., a name of the recipient, a tokenized portion of the destination account, etc.) (Ghandi, [0095]).
In reference to Claim 7:
The combination of Benkreira, Compton, Salmon and Ghandi discloses the limitations of dependent claim 6.  Benkreira further discloses the limitations of dependent claim 7.
(Currently Amended) The computer-implemented method of claim 6 (see rejection of claim 6 above), 
Benkreira does not explicitly teach:
wherein the at least one asset recommendation further comprises a reward value, wherein the reward value comprises one or more second alternate values.
Salmon teaches:
wherein the at least one asset recommendation further comprises a reward value, wherein the reward value comprises one or more second alternate values. ((Salmon) in at least para 0050)
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that reward offers can include a plurality of offers that can be converted based on merchant or reward offer eligibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the point alternate value or currency to the alternate reward values as taught by Salmon since Salmon teaches the motivation that reward offers can include a plurality of offers that can be converted based on merchant or reward offer eligibility.
In reference to Claim 14 and 23:
The combination of Benkreira, Compton, Salmon and Ghandi discloses the limitations of dependent claim 13 and 22.  Benkreira further discloses the limitations of dependent claim 14 and 23 respectively.
Medium claim 14 instructions and system claim 23 functions corresponds to method steps of claim 6.  Therefore, claims 14 and 23 have been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 15 and 24:
The combination of Benkreira, Compton, Salmon and Ghandi discloses the limitations of dependent claims 14 and 23.  Benkreira further discloses the limitations of dependent claims 15 and 24 respectively.
Medium claim 15 instructions and system claim 24 functions corresponds to method steps of claim 7.  Therefore, claims 15 and 24 have been analyzed and rejected as previously discussed with respect to claim 7
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2019/0147420 A1 by Young et al; US Pub No. 2006/0229982 A1 by Hahn-Carlson et al; US Pub No. 2018/0096428 A1 by Gorenstein; US Pub No. 20200027084 A1 by Groarke et al; US Pub No. 2019/0354945 A1 by Mahajan et al	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697